Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of March 2, 2015 (this “Agreement”), among
Hewlett-Packard Company, a Delaware corporation (“Parent”) and the stockholders
of Aruba Networks, Inc., a Delaware corporation (the “Company”) listed on
Schedule A hereto (each, a “Stockholder” and, collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, concurrently herewith, Parent, Aspen Acquisition Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”) and the Company
are entering into an Agreement and Plan of Merger (the “Merger Agreement”;
capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will be merged with and into
the Company, with the Company continuing as the surviving corporation in the
merger (the “Merger”);

 

WHEREAS, each Stockholder is the record and beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended, which
meaning will apply for all purposes of this Agreement whenever the term
“beneficial owner” or “beneficially own” is used) of shares of common stock, par
value $0.0001 per share, of the Company (“Shares”) as set forth on Schedule A
hereto (with respect to each Stockholder, the “Owned Shares”; the Owned Shares
and any additional Shares or other voting securities of the Company of which
such Stockholder acquires record or beneficial ownership after the date hereof,
including, without limitation, by purchase, as a result of a stock dividend,
stock split, recapitalization, combination, reclassification, exchange or change
of such shares, or upon exercise or conversion of any securities, such
Stockholder’s “Covered Shares”);

 

WHEREAS, as a condition and inducement to Parent and Merger Sub’s willingness to
enter into the Merger Agreement and to proceed with the transactions
contemplated thereby, including the Merger, Parent and the Stockholders are
entering into this Agreement; and

 

WHEREAS, the Stockholders acknowledge that Parent and Merger Sub are entering
into the Merger Agreement in reliance on the representations, warranties,
covenants and other agreements of the Stockholders set forth in this Agreement
and would not enter into the Merger Agreement if any Stockholder did not enter
into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholders hereby agree as follows:

 

1.                                      Agreement to Vote.  Prior to the
Termination Date (as defined herein), each Stockholder irrevocably and
unconditionally agrees that it shall at any meeting of the

 

--------------------------------------------------------------------------------


 

stockholders of the Company (whether annual or special and whether or not an
adjourned or postponed meeting), however called, or in connection with any
written consent of stockholders of the Company (a) when a meeting is held,
appear at such meeting or otherwise cause the Covered Shares to be counted as
present thereat for the purpose of establishing a quorum, and respond to each
request by the Company for written consent, if any and (b) vote (or consent), or
cause to be voted at such meeting (or validly execute and return and cause such
consent to be granted with respect to), all Covered Shares (i) in favor of the
Merger, the adoption of the Merger Agreement and any other matters necessary for
consummation of the Merger and the other transactions contemplated in the Merger
Agreement and (ii) against (A) any Acquisition Proposal, (B) any proposal for
any recapitalization, reorganization, liquidation, dissolution, amalgamation,
merger, sale of assets or other business combination between the Company and any
other Person (other than the Merger), and (C) any other action that could
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect the Merger or any of the transactions contemplated by the Merger
Agreement or this Agreement (collectively, the “Covered Proposals”). 
Notwithstanding the foregoing, nothing in this Agreement shall require any
Stockholder to vote or otherwise consent to any amendment to the Merger
Agreement or the taking of any action that could result in the amendment,
modification or a waiver of a provision therein, in any such case, in a manner
that decreases the amount or changes the form of the Merger Consideration. 
Except as expressly set forth in this Section 1 with respect to Covered
Proposals, Stockholders shall not be restricted from voting in favor of, against
or abstaining with respect to any other matter presented to the stockholders of
the Company.

 

2.                                      Grant of Irrevocable Proxy; Appointment
of Proxy.

 

(a)                                 EACH STOCKHOLDER HEREBY GRANTS TO, AND
APPOINTS, PARENT, THE EXECUTIVE OFFICERS OF PARENT, AND ANY OTHER DESIGNEE OF
PARENT, EACH OF THEM INDIVIDUALLY, SUCH STOCKHOLDER’S IRREVOCABLE (UNTIL THE
TERMINATION DATE) PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION)
TO VOTE THE COVERED SHARES AS INDICATED IN SECTION 1 WITH RESPECT TO COVERED
PROPOSALS.  EACH STOCKHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE (UNTIL THE
TERMINATION DATE) AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH FURTHER ACTION
OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT
OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY SUCH
STOCKHOLDER WITH RESPECT TO THE COVERED SHARES (THE STOCKHOLDER REPRESENTING TO
THE COMPANY THAT ANY SUCH PROXY IS NOT IRREVOCABLE).

 

(b)                                 The proxy granted in this Section 2 shall
automatically expire upon the termination of this Agreement.

 

3.                                      No Inconsistent Agreements.  Each
Stockholder hereby represents, covenants and agrees that, except as contemplated
by this Agreement, such Stockholder (a) has not entered into, and shall not
enter into at any time prior to the Termination Date, any

 

2

--------------------------------------------------------------------------------


 

voting agreement or voting trust with respect to any Covered Shares and (b) has
not granted, and shall not grant at any time prior to the Termination Date, a
proxy or power of attorney with respect to any Covered Shares, in either case,
which is inconsistent with such Stockholder’s obligations pursuant to this
Agreement.

 

4.                                      Termination.  This Agreement shall
terminate upon the earliest of (a) the Effective Time, (b) the termination of
the Merger Agreement in accordance with its terms and (c) written notice of
termination of this Agreement by Parent to the Stockholders (such earliest date
being referred to herein as the “Termination Date”); provided, that the
provisions set forth in Sections 8 and 12 to 26 shall survive the termination of
this Agreement; provided further, that any liability incurred by any party
hereto as a result of a breach of a term or condition of this Agreement prior to
such termination shall survive the termination of this Agreement.

 

5.                                      Representations and Warranties of
Stockholders.  Each Stockholder, as to itself (severally and not jointly),
hereby represents and warrants to Parent as follows:

 

(a)                                 Such Stockholder is the record and
beneficial owner of, and has good and valid title to, the Covered Shares, free
and clear of Liens other than as created by this Agreement.  Such Stockholder
has sole voting power, sole power of disposition, sole power to demand appraisal
rights and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Covered Shares, with no
limitations, qualifications or restrictions on such rights, subject to
applicable federal securities laws and the terms of this Agreement.  As of the
date hereof, other than the Owned Shares (and the equity awards relating
thereto), such Stockholder does not own beneficially or of record any (i) shares
of capital stock or voting securities of the Company, (ii) securities of the
Company convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) options or other rights to acquire from the
Company any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company.

 

(b)                                 Each such Stockholder which is an entity is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;
each such Stockholder who is a natural person has full legal power and capacity
to execute and deliver this Agreement and to perform such Stockholder’s
obligations hereunder.  The execution, delivery and performance of this
Agreement by each such Stockholder which is an entity, the performance by such
Stockholder of its obligations hereunder and the consummation by such
Stockholder of the transactions contemplated hereby have been duly and validly
authorized by such Stockholder and no other actions or proceedings on the part
of such Stockholder are necessary to authorize the execution and delivery by
such Stockholder of this Agreement, the performance by such Stockholder of its
obligations hereunder or the consummation by such Stockholder of the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by such Stockholder and, assuming due authorization,
execution and delivery by Parent, constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be

 

3

--------------------------------------------------------------------------------


 

limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).
 If such Stockholder is married, and any of the Covered Shares of such
Stockholder constitute community property or otherwise need spousal or other
approval for this Agreement to be legal, valid and binding, this Agreement has
been duly and validly executed and delivered by such Stockholder’s spouse and,
assuming due authorization, execution and delivery by Parent, constitutes a
legal, valid and binding obligation of such Stockholder’s spouse, enforceable
against such Stockholder’s spouse in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

(c)                                  Except for the applicable requirements of
the Exchange Act (i) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity is necessary on the part of such
Stockholder for the execution, delivery and performance of this Agreement by
such Stockholder or the consummation by such Stockholder of the transactions
contemplated hereby and (ii) neither the execution, delivery or performance of
this Agreement by such Stockholder nor the consummation by such Stockholder of
the transactions contemplated hereby nor compliance by such Stockholder with any
of the provisions hereof shall (A) conflict with or violate, any provision of
the organizational documents of any such Stockholder which is an entity,
(B) result in any breach or violation of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on such property or asset
of such Stockholder pursuant to, any Contract to which such Stockholder is a
party or by which such Stockholder or any property or asset of such Stockholder
is bound or affected or (C) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Stockholder or any of such
Stockholder’s properties or assets, in each case other than as would not
restrict, prohibit or impair the exercise by Parent of its rights under this
Agreement or the performance by any party of its obligations under this
Agreement.

 

(d)                                 There is no action, suit, investigation,
complaint or other proceeding pending against any such Stockholder or, to the
knowledge of such Stockholder, any other Person or, to the knowledge of such
Stockholder, threatened against any Stockholder or any other Person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by Parent of its rights under this Agreement or the performance by any
party of its obligations under this Agreement.

 

(e)                                  Except as provided in the Merger Agreement,
no broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by the
Merger Agreement or this Agreement based upon arrangements made by or on behalf
of the Stockholder (in such Stockholder’s capacity as a stockholder of the
Company and in no other capacity).

 

4

--------------------------------------------------------------------------------


 

(f)                                   Such Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon such Stockholder’s execution and delivery of this Agreement and
the representations and warranties of such Stockholder contained herein.

 

6.                                      Certain Covenants of Stockholder.  Each
Stockholder, for itself (severally and not jointly), hereby covenants and agrees
as follows:

 

(a)                                 Prior to the Termination Date, such
Stockholder (solely in his, her or its capacity as a stockholder and in no other
capacity) shall not, and shall not authorize or permit any of its Subsidiaries
or Representatives, directly or indirectly, to:

 

(i)                                     solicit, initiate, endorse, knowingly
encourage or knowingly facilitate the making by any Person (other than the other
parties to the Merger Agreement) of any Acquisition Proposal;

 

(ii)                                  enter into, continue or otherwise
participate in any discussions or negotiations regarding, or furnish to any
Person any information or data with respect to, any Acquisition Proposal;

 

(iii)                               execute or enter into any Contract
constituting or relating to any Acquisition Proposal, or approve or recommend or
propose to approve or recommend any Acquisition Proposal or any Contract
constituting or relating to any Acquisition Proposal (or authorize or resolve to
agree to do any of the foregoing actions); or

 

(iv)                              make, or in any manner participate in a
“solicitation” (as such term is used in the rules of the Securities and Exchange
Commission (the “SEC”)) of proxies or powers of attorney or similar rights to
vote, or seek to advise or influence any Person with respect to the voting of
the Shares intending to facilitate any Acquisition Proposal or cause
stockholders of the Company not to vote to approve the Merger or any other
transaction contemplated by the Merger Agreement.

 

(b)                                 Such Stockholder will immediately cease and
cause to be terminated all existing discussions or negotiations with any Person
conducted heretofore with respect to any of the matters described in
Section 6(a) above, to the extent such discussions or negotiations occurred in
the capacity of the Stockholder as a stockholder and in no other capacity.

 

(c)                                  Prior to the Termination Date, and except
as contemplated hereby, such Stockholder shall not (i) tender into any tender or
exchange offer, (ii) sell (constructively or otherwise), transfer, pledge,
hypothecate, grant, encumber, assign or otherwise dispose of (collectively
“Transfer”), or enter into any contract, option, agreement or other arrangement
or understanding with respect to the Transfer of any of the Covered Shares or
beneficial ownership or voting power thereof or therein (including by operation
of law), (iii) grant any proxies or powers of attorney, deposit any Covered
Shares into a voting trust or enter into a voting agreement with respect to any
Covered Shares or (iv) knowingly take any action that would make any
representation or warranty of such Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling such Stockholder from
performing its obligations under this Agreement, in each case other than
Permitted Transfers.  Any Transfer in violation of this provision shall be

 

5

--------------------------------------------------------------------------------


 

void.  Such Stockholder further agrees to authorize and request the Company to
notify the Company’s transfer agent that there is a stop transfer order with
respect to all of the Covered Shares and that this Agreement places limits on
the voting of the Covered Shares, other than Permitted Transfers.  If so
requested by Parent, such Stockholder agrees that the certificates representing
Covered Shares shall bear a legend stating that they are subject to this
Agreement and to the irrevocable proxy granted in Section 2(a).

 

(d)                                 Prior to the Termination Date, in the event
that a Stockholder acquires record or beneficial ownership of, or the power to
vote or direct the voting of, any additional Shares or other voting interests
with respect to the Company, such Shares or voting interests shall, without
further action of the parties, be deemed Covered Shares and subject to the
provisions of this Agreement, and the number of Shares held by such Stockholder
set forth on Schedule A hereto will be deemed amended accordingly and such
Shares or voting interests shall automatically become subject to the terms of
this Agreement.  Each Stockholder shall promptly notify Parent and the Company
of any such event.

 

(e)                                  “Permitted Transfers” shall mean any
Transfer of securities (including any contract, option, agreement or other
arrangement or understanding with respect thereto) (i) for the net settlement of
Stockholder’s Company Stock Options (to pay the exercise price thereof and any
tax withholding obligations), (ii) for the net settlement of Stockholder’s
Company RSUs settled in Shares (to pay any tax withholding obligations),
(iii) for the exercise of Stockholder’s Company Stock Options, to the extent
such options would expire prior to the Effective Time, (iv) for the exercise of
Stockholder’s Company Stock Options, or the receipt upon settlement of
Stockholder’s Company RSUs, and the sale of a sufficient number of such Shares
acquired upon exercise or settlement of such securities as would generate sales
proceeds sufficient to pay the aggregate applicable exercise price of shares
then exercised under such options and the taxes payable by Stockholder as a
result of such exercise or settlement, (v) made as a bona fide gift to a
charitable entity, (vi) to any family member or trust for the benefit of any
family member, (vii) to any stockholder, member or partner of any Stockholder
which is an entity, (viii) to any Affiliate of Stockholder, or (ix) to any
person or entity if and to the extent required by any non-consensual legal
order, by divorce decree or by will, intestacy or other similar Law, so long as,
in the case of the foregoing clauses (vi), (vii), (viii) and (ix), the assignee
or transferee agrees to be bound by the terms of this Agreement and executes and
delivers to the parties hereto a written consent and joinder memorializing such
agreement.

 

7.                                      Stockholder Capacity.  This Agreement is
being entered into by each Stockholder solely in its capacity as a stockholder
of the Company, and nothing in this Agreement shall restrict or limit the
ability of any Stockholder who is a director or officer of the Company to take
any action in his or her capacity as a director or officer of the Company.  Any
references to Subsidiaries, Affiliates or Representatives of Stockholder in this
Agreement shall not be deemed to include the Company, its Subsidiaries or
Affiliates, or their respective Representatives.

 

6

--------------------------------------------------------------------------------


 

8.                                      Waiver of Appraisal Rights.  Each
Stockholder hereby waives any rights of appraisal or rights to dissent from the
Merger that such Stockholder may have under applicable Law.

 

9.                                      Disclosure.  Each Stockholder hereby
authorizes Parent and the Company to publish and disclose in any announcement or
disclosure required by the SEC and in the Proxy Statement such Stockholder’s
identity and ownership of the Covered Shares and the nature of such
Stockholder’s obligations under this Agreement.

 

10.                               Further Assurances.  From time to time, at the
request of Parent and without further consideration, each Stockholder shall take
such further action as may reasonably be deemed by Parent to be necessary or
desirable to consummate and make effective the transactions contemplated by this
Agreement.

 

11.                               Non-Survival of Representations and
Warranties.  The representations and warranties of the Stockholders contained
herein shall not survive the Termination Date.

 

12.                               Amendment and Modification.  This Agreement
may not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment hereto, signed on behalf of each party and otherwise as
expressly set forth herein.

 

13.                               Waiver.  No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  Any agreement on the part of a party to
any such waiver shall be valid only if set forth in a written instrument
executed and delivered by such party.

 

14.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or if by facsimile or e-mail, upon written
confirmation of receipt by facsimile, e-mail or otherwise, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

(i)                                     If to a Stockholder, to the address set
forth opposite such Stockholder’s name on Schedule A hereto.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  If to Parent:

 

Hewlett-Packard Company

3000 Hanover Street

Palo Alto, California 94304
Attention:  General Counsel
Facsimile:  1-650-857-2012

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, CA 94304-1211
Attention:  Russell C. Hansen, Esq.; Eduardo Gallardo, Esq.
Facsimile:  (650) 849-5083; (212) 351-5245
E-mail:  RHansen@gibsondunn.com; EGallardo@gibsondunn.com

 

15.                               Entire Agreement.  This Agreement, the Merger
Agreement (including the Exhibits and Schedules thereto) and the Confidentiality
Agreement constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof.

 

16.                               No Third-Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement.

 

17.                               Governing Law.  This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of Delaware.

 

18.                               Submission to Jurisdiction.  Each of the
parties irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any other party or its successors or
assigns shall be brought and determined in the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, in any Delaware state or federal court within
the State of Delaware), and each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence any action,
suit or proceeding relating thereto except in the courts described above in
Delaware, other than actions in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any such court in Delaware as
described herein.  Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient.  Each of the parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of

 

8

--------------------------------------------------------------------------------


 

motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

19.                               Assignment; Successors.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by either party without the prior written consent of the other party,
and any such assignment without such prior written consent shall be null and
void; provided, however, that Parent may assign all or any of its rights and
obligations hereunder to any direct or indirect Subsidiary of Parent; provided
further, that no assignment shall limit the assignor’s obligations hereunder. 
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

20.                               Enforcement.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, each of the parties shall be entitled to
specific performance of the terms hereof, including an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (unless the Delaware
Court of Chancery shall decline to accept jurisdiction over a particular matter,
in which case, in any Delaware state or federal court within the State of
Delaware), this being in addition to any other remedy to which such party is
entitled at law or in equity.  Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

 

21.                               Severability.  Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision or portion of any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

 

9

--------------------------------------------------------------------------------


 

22.                               Waiver of Jury Trial.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

23.                               Counterparts.  This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party; provided,
however, that if any of the Stockholders fail for any reason to execute this
Agreement, then this Agreement shall become effective as to the other
Stockholders who execute this Agreement.

 

24.                               Facsimile or .pdf Signature.  This Agreement
may be executed by facsimile or .pdf signature and a facsimile or .pdf signature
shall constitute an original for all purposes.

 

25.                               Confidentiality.  The Stockholders agree
(a) to hold any non-public information regarding this Agreement and the Merger
in strict confidence and (b) except as required by law or legal process not to
divulge any such non-public information to any third Person.

 

26.                               No Presumption Against Drafting Party.  Each
of the parties to this Agreement acknowledges that it has been represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement.  Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and the Stockholders have caused to be executed or
executed this Agreement as of the date first written above.

 

 

 

PARENT:

 

 

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rishi Varma

 

 

Name:

Rishi Varma

 

 

Title:

Senior Vice President, Deputy General

 

 

 

Counsel, and Assistant Secretary

 

 

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

DOMINIC P. ORR

 

 

 

 

 

 

 

 

 

 

/s/ Dominic P. Orr

 

 

 

 

 

 

 

KEERTI MELKOTE

 

 

 

 

 

 

 

 

/s/ Keerti Melkote

 

 

 

 

 

 

 

 

SPOUSAL CONSENT:

 

 

 

 

 

Dominic P. Orr:

 

 

 

 

 

x I am unmarried

 

 

 

 

 

Spouse of Keerti Melkote:

 

 

 

 

 

I acknowledge and consent to the foregoing:

 

 

 

 

 

/s/ Snehalatha Melkote

 

 

Name: Snehalatha Melkote

 

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

Stockholder Name
and Address

 

Common
Stock

 

Vested and
Unexercised
Options

 

Unvested
Options

 

Unvested
Restricted
Stock
Units

 

Vested
Market

Stock
Units

 

Unvested
Market
Stock
Units

 

Total

Dominic P. Orr

1344 Crossman Ave.

Sunnyvale, CA 94089

 

1,375,767

 

2,564,443

 

25,000

 

150,000*

 

—

 

—

 

4,115,210

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Keerti Melkote

1344 Crossman Ave.

Sunnyvale, CA 94089

 

1,271,916

 

9,000

 

—

 

101,250*

 

—

 

45,000*

 

1,427,166

 

--------------------------------------------------------------------------------

* Assuming such units are earned or vest at their target amount, as applicable.

 

--------------------------------------------------------------------------------